Citation Nr: 0418998	
Decision Date: 07/15/04    Archive Date: 07/27/04	

DOCKET NO.  04-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1942 
to October 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The Schedule for Rating Disabilities does not provide for 
an evaluation in excess of 10 percent for bilateral tinnitus, 
and the veteran's tinnitus does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.87, Diagnostic Code 6260 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this regard, the Board acknowledges that the veteran has 
not been provided notice of the VCAA as required by 
38 U.S.C.A. § 5103(a).  However, an opinion from the VA 
General Counsel has held that in claims for separate 
evaluations for tinnitus for each ear, as is the situation in 
this case, notice under 38 U.S.C.A. § 5103(a) is not 
required.  See VAOPGCPREC 2-2004 (Mar. 9, 2004).  In that 
opinion, the VA General Counsel held that under 38 U.S.C.A. 
§ 5103(a) the VA is not required to provide notice of the 
information and evidence necessary to substantiate the claim 
for separate disability evaluations for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to a separate rating is barred by the current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260, as interpreted by a precedent opinion 
of the General Counsel that is binding on all department 
officials and employees.  See also VAOPGCPREC 5-2004 
(Jun. 23, 2004) ("under 38 U.S.C.A. § 5103(a), the Department 
of Veterans Affairs (VA) is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where the claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claim ineligible for the claimed benefit.")  The 
Board is bound in its decision by these precedent opinions of 
the Chief Legal Officer of the VA.  38 U.S.C.A. § 7104(c); 
38 C.F.R. §§ 19.5, 20.101(a).  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case, that the absence of the VCAA notice in this case 
is harmless error and that the case is ready for appellate 
review.  

In this case, a rating decision dated in September 2001 
granted service connection for tinnitus and assigned a 
10 percent evaluation, effective September 20, 2000.  In 
January 2003, the veteran, through his representative, 
requested an increased evaluation for his tinnitus, 
specifically a 10 percent evaluation for each ear.  In a 
rating decision dated in January 2003, the RO denied the 
veteran's request.  After the veteran expressed disagreement 
with the January 2003 rating decision, the RO informed the 
veteran that under the Schedule for Rating Disabilities there 
was no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two disability 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus 
provide a maximum 10 percent evaluation for recurrent 
tinnitus.  Note (1) provides that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Code 6100, 6200 or 6204 or other Diagnostic Code except where 
tinnitus supports an evaluation under one of those Diagnostic 
Codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 10, 1999).

Historically, the Board notes that prior to June 10, 1999, a 
10 percent evaluation was assigned when tinnitus was 
"persisted as a symptom of head injury, concussion, or 
acoustic trauma."  38 C.F.R. § 4.87, Diagnostic Code 6260.  
Effective June 10, 1999, the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended regarding 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§ 4.85-4.87).  As noted, the current regulation, as revised 
in June 1999, provides for an evaluation of recurrent 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6200 and a 
10 percent evaluation is assigned under the current criteria 
when tinnitus is recurrent.  

The Board notes further that Diagnostic Code 6260 was revised 
again, effective June 13, 2003, to clarify that separate 
ratings for each ear are not warranted for tinnitus.  In 
particular, the following two notes were added to Diagnostic 
Code 6260.  

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head.  

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definite cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.  

68 Fed. Reg. 25822 (May 15, 2003).

An opinion from the VA General Counsel has held that 
"Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code."  VAOPGCPREC 2-2002 
(May 22, 2003).  

Based on the foregoing, the Board finds that the RO was 
correct in denying an evaluation in excess of 10 percent for 
bilateral tinnitus.  As noted, the Schedule for Rating 
Disabilities provides a maximum schedular evaluation of 
10 percent for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The Board also observes that the 
rating criteria under Diagnostic Code 6260 provide that 
adjudicator should assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2).  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.25(b) which provide, in pertinent part, that "except as 
provided in (the rating) schedule, disabilities arising from 
a single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  To the 
extent that the veteran contends that he suffers from a 
bilateral "disability" arising from a single disease entity, 
for which he is entitled to separate compensable evaluations, 
the Board notes that in Wanner v. Principi, 17 Vet. App. 4 
(2003), the Court directed that the Board must discuss the 
provisions of 38 C.F.R. § 4.25(b) in cases involving an 
increased rating for tinnitus.  The Court held that 
Diagnostic Code 6260 (1998) was invalid since it was 
inconsistent with 38 U.S.C.A. § 1110 (West 2002).  On appeal, 
the United States Court of Appeals for the Federal Circuit 
reversed the Court's decision and concluded that:  

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and contents selected, is 
insulated from judicial review with one 
recognized except limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
Rating Schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' and [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

Wanner v. Principi, No. 03-7169 (Fed. Cir. June 2, 2004).  

In the veteran's Substantive Appeal the veteran's 
representative appears to argue that the origin of the 
veteran's tinnitus is in the ears and not the brain.  In 
doing so, the veteran appears to challenge the medical 
premise of, or seeks to distinguish his case from a VA 
General Counsel opinion which concluded that the origin of 
tinnitus is in the brain, as opposed to the inner ears.  See 
VAOPGCPREC 2-2003.  The veteran has provided no medical 
evidence refuting the conclusions reached by the VA General 
Counsel opinion.  Instead, he simply states that he has a 
belief that his tinnitus is distinctly in each individual ear 
and that the medical references cited in the VA General 
Counsel opinion are subjective in nature and cannot be 
applied to his situation without a pertinent medical 
examination and opinion.  While the veteran is competent to 
report his own symptomatology, he is not, however, competent 
to attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1).  Accordingly, the veteran's belief as to the 
origin of his tinnitus is entitled to no probative weight.

The Board further finds no merit in the representative's 
assertion that the new regulation cannot be applied to this 
case because it was issued after the original date of the 
veteran's claim.  It is clear that the new regulation cannot 
be applied earlier than it's own effective date.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000; 
see also Rhodan v. West, 12 Vet. App. 55, 55 (1998, vacated 
on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  There is, 
however, no legal authority specifically supporting the 
proposition that the application of a regulation is limited 
by the date of filing of a claim.  In support of the 
representative's assertion, it is argued that the VA General 
Counsel's opinion in VAOPGCPREC 7-2003, which addresses the 
retroactive application of statutes and regulations, renders 
moot the previous opinion in VAOPGCPREC 2-2003.  The 
representative specifically cited the portion of VAOPGCPREC 
7-2003 in which it is stated that if a statute or regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce generally retroactive effects.  The veteran's 
representative argued that in this claim, that is exactly 
what the decision to deny an increased rating above 
10 percent for tinnitus accomplishes.  However, the VA 
General Counsel effectively addresses the veteran's 
representative's argument in VAOPGCPREC 2-2003, wherein it 
was stated that the recent amendments to Diagnostic Code 6260 
merely restate the law as it previously existed, and that as 
a result, neither the prior nor amended regulation authorized 
separate ratings for tinnitus.  In other words, VA 
regulations currently and previously do not allow for 
separate ratings for bilateral tinnitus.  VAOPGCPREC 2-2003 
merely explains these regulations and it does not alter their 
effective dates.  Hence, in the Board's opinion, the VA 
General Counsel's opinion in VAOPGCPREC 7-2003 provides no 
legal basis to undermine VAOPGCPREC 2-2003.  

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for 
tinnitus in each ear.  Accordingly, since the law, and not 
the evidence is dispositive in this case, the Board finds 
that entitlement to an evaluation in excess of 10 percent for 
tinnitus, including separate compensable evaluations for each 
ear, is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exception or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran simply contends that he should be entitled to 
separate compensable evaluations for each ear for his 
tinnitus, and there has been no assertion or showing by the 
veteran that his tinnitus has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  



ORDER

An evaluation in excess of 10 percent for tinnitus is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



